Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.
 
Claims 1, 3, 6, 20-21, 23, 49, 50, 56-59, 60-67 are examined herein so far as they read on the elected species.

            
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 20-21, 23, 49, 50, 56-59, 60-67 are rejected under 35 U.S.C. 103 as being unpatentable over Rinsch et al. (US 2014/0018415, PTO-1449).
Rinsch et al. teaches methods and compositions for increasing autophagy and promoting longevity in human comprising administering urolithins such as urolithin A. See abstract; claims 10, 13, 22, 23. It is taught that autophagy process, and in particular mitophagy are important in clearing damaged mitochondria and reducing the effects of increased oxidative stress on muscle functional capacity. See paras [0221]-[0224]. Rinsch et al. teaches a method of improving muscle function comprising administering a therapeutically effective amount of urolithin A. See para [1476], page 53; paras [1523]-[1525]. Rinsch et al. teaches that administration of urolithin A (a dosing of 50 mg/kg/day) 9.0 mg/kg/day….18 mg/kg/day (for 70 Kg human, the dose is 630 mg/day to 1260 mg/day). See page 80, left hand column para [2137]; also see TABLE 14, wherein it is taught that human dose is 13.8 mg/kg/day, 14.57 mg/kg/day (for 70 Kg human, the dose is 966 mg/day, 1019 mg/day) i.e teaches instant dosage of about 1000 mg/day. Daily administration is taught and greatest efficacy in humans involves extended, daily administration for 1 month, 2 months etc. See paras [2130]-[2131]. It is taught that urolithin or precursor thereof is administered in a dose sufficient to achieve a peak serum level of urolithin and its known metabolites (glucoronides, sulfonates, etc.) of at least 0.001 micromolar (µM). See para [2145]-[2146]. 
 	Rinsch et al. does not explicitly teach administration of about 1000 mg/day of urolithin A over a period of at least 28 days to improve muscle function as in instant claims i.e does not provide an example.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer orally a daily dosage of urolithin A as in instant claims such as about 1000 mg/day to a human to treat or improve muscle function because Rinsch et al. teaches that urolithin can be administered at a dose of 9.0 mg/kg/day….18 mg/kg/day (for 70 Kg human, the dose is 630 mg/day to 1260 mg/day). See page 80, left hand column para [2137]; also see TABLE 14, wherein it is taught that human dose is 13.8 mg/kg/day, 14.57 mg/kg/day (for 70 Kg human, the dose is 966 mg/day, 1019 mg/day) i.e teaches instant dosage of about 1000 mg/day; and Rinsch et al. teaches that the dosage of drug to be administered is likely to depend on such variables as the type and extent of the disorder, the overall health status of the particular subject, the specific compound being administered. One of ordinary skill in the art would have been motivated to administer orally a daily dosage of urolithin A as in instant claims such as about 1000 mg/day with reasonable expectation of success of improving muscle function.
increase mitophagy or autophagy because Rinsch et al. teaches that urolithin can be administered at a dose of 9.0 mg/kg/day….18 mg/kg/day (for 70 Kg human, the dose is 630 mg/day to 1260 mg/day). See page 80, left hand column para [2137]; also see TABLE 14, wherein it is taught that human dose is 13.8 mg/kg/day, 14.57 mg/kg/day (for 70 Kg human, the dose is 966 mg/day, 1019 mg/day) i.e teaches instant dosage of about 1000 mg/day; and Rinsch et al. teaches that the dosage of drug to be administered is likely to depend on such variables as the type and extent of the disorder, the overall health status of the particular subject, the specific compound being administered. One of ordinary skill in the art would have been motivated to administer orally a daily dosage of urolithin A as in instant claims such as about 1000 mg/day with reasonable expectation of success to increase mitophagy or autophagy.
Further, the optimization of result effect parameters such the amount of active agents to obtain a desired therapeutic effect is obvious as being within the skill of the artisan. The optimization of effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. 
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).

Further, it is pointed out that Rinsch et al. teaches daily administration and teaches that greatest efficacy in humans involves extended, daily administration for 1 month, 2 months etc. i.e teaches greater efficacy when administered for 1 month or more. See paras [2130]-[2131]. Accordingly, one of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer urolithin A for at least 28 days etc. because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
Furthermore, one of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer urolithin A once or twice per day and at least for 28 days etc. because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
Rinsch et al. renders obvious to administer orally a daily dosage of urolithin A as in instant claims such as about 1000 mg/day to increase mitophagy or autophagy; to improve muscle function; and said administration will improve mitochondrial function, improve muscle growth as in instant claims 1, 49, 50, since it is the property of the compound urolithin A on administration.

Response to Arguments
Applicant’s arguments, and the Declaration filed by Christopher Rinsch on 01/10/2022 have been considered, but not found persuasive as discussed above and those found below.
Applicant’s argues that “Exhibit A (see paras 7-9 of Declaration) describes the results of human clinical trial study that assessed the benefits of urolithin A for improving functional endpoints linked to muscle and physical performance in the study population consisting of middle-aged adults between 40-65 years, who were overweight, and demonstrated low physical endurance”. Applicant’s further argues “that Urolithin A at 1000 mg oral dose for at least 28 days (4 months) improves mitochondrial function or muscle growth. The above presented unexpected results in combination with unexpected results of Example 4 of the specification demonstrate the claimed method of treatment of any human”. Applicant’s arguments, and the Declaration filed by Christopher Rinsch have been considered. It is pointed out that the results obtained by the Applicant may be superior results for after 28 days (at least 28 days) of treatment with Urolithin A at 1000 mg to improve mitochondria function and muscle growth, but not unexpected results. Applicant has not provided any comparison with other amounts that Rinsch teaches, for example 700 mg or 1500 mg to say that the results are unexpected; and further even 500 mg of urolithin A provides superior results after 28 days. Rinsch et al. (US 2014/0018415) teaches methods and compositions for increasing autophagy and promoting longevity in human comprising such as urolithin A. See abstract; claims 10, 13, 22, 23. It is taught that autophagy process, and in particular mitophagy are important in clearing damaged mitochondria and reducing the effects of increased oxidative stress on muscle functional capacity. Rinsch et al. teaches that urolithin can be administered at a dose of 9.0 mg/kg/day….18 mg/kg/day (for 70 Kg human, the dose is 630 mg/day to 1260 mg/day). See page 80, left hand column para [2137]; also see TABLE 14, wherein it is taught that human dose is 13.8 mg/kg/day, 14.57 mg/kg/day (for 70 Kg human, the dose is 966 mg/day, 1019 mg/day) i.e teaches instant dosage of about 1000 mg/day. Rinsch et al. teaches daily administration and teaches that greatest efficacy in humans involves extended, daily administration for 1 month, 2 months etc. i.e teaches greater efficacy when administered for 1 month or more. See paras [2130]-[2131]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer orally a daily dosage of urolithin A as in instant claims such as about 1000 mg/day for at least 28 days to improve muscle function because Rinsch et al. teaches that urolithin can be administered at a dose of 9.0 mg/kg/day….18 mg/kg/day (for 70 Kg human, the dose is 630 mg/day to 1260 mg/day). See page 80, left hand column para [2137]; also see TABLE 14, wherein it is taught that human dose is 13.8 mg/kg/day, 14.57 mg/kg/day (for 70 Kg human, the dose is 966 mg/day, 1019 mg/day) i.e teaches instant dosage of about 1000 mg/day; Rinsch et al. teaches daily administration and teaches that greatest efficacy in humans involves extended, daily administration for 1 month, 2 months etc. i.e teaches optimize the dose and dosing frequency for any particular compound”. See paras [2134]-[2139]. Accordingly, one of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen and particular amount of about 1000 mg/day i.e administer urolithin A for at least 28 days etc. because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art. It is not clear how the results in the Declaration are unexpected, since Rinsch (US 2014/0018415) teaches the same active agent (urolithin A) and teaches the same effect; Rinsch et al. teaches that urolithin can be administered at a dose of 9.0 mg/kg/day….18 mg/kg/day (for 70 Kg human, the dose is 630 mg/day to 1260 mg/day). See page 80, left hand column para [2137]; also see TABLE 14, wherein it is taught that human dose is 13.8 mg/kg/day, 14.57 mg/kg/day (for 70 Kg human, the dose is 966 mg/day, 1019 mg/day) i.e teaches instant dosage of about 1000 mg/day i.e teaches or encompasses instant amount of about 1000 mg/day (about 1000 mg/day which is 800 mg/day to 1200 mg/day), since specification teaches “about” can be ±20%; Rinsch et al. teaches daily administration and teaches that greatest efficacy in humans involves extended, daily administration for 1 month, 2 . Further, regarding plasma pharmacokinetic data for 1000 mg vs 2000 mg of urolithin A administration, which Applicant considers as unexpected (Example 4 of the specification), it is pointed out that any unexpected results have to be commensurate in scope with instant claims. The unexpected result or plasma pharmacokinetic data in Example 4 is for elderly volunteers, and administering 1000 mg dose. Plasma pharmacokinetics of a compound depends on the patient population. Instant claim 1 recites that urolithin A or a salt thereof is administered at about 1000 mg/day i.e 800 mg/day to 1200 mg/day, since specification teaches “about” can be ±20%, over a period of at least 28 days to any human in need of.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).


Claims 1, 3, 6, 20-21, 23, 50, 56, 57, 60, 61, 63-67 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 9,872,850, in view of Rinsch et al. (US 2014/0018415, PTO-1449); Claims 1, 3, 6, 20-21, 23, 49, 50, 56-59, 60-67 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 10,028,932, in view of Rinsch et al. (US 2014/0018415, PTO-1449); Claims 1, 3, 6, 20-21, 23, 49, 50, 56-59, 60-67 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 7-15, 17, 18, 21-31 of U.S. Patent No. 10,485,782; Claims 1, 3, 6, 20-21, 23, 50, 56, 57, 60, 61, 63-67 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 12-15 of U.S. Patent No. 10,442,784, in view of Rinsch et al. (US 2014/0018415, PTO-1449). Although the conflicting claims are not identical, they are obvious over each other. Instant claims are drawn to a method of increasing improving mitochondrila function or improving muscle growth as in instant claim 1 comprising orally administering urolithin A or a salt thereof in an amount such as about 1000 mg/day. Claims of ‘850 are drawn to a method of enhancing muscle performance comprising orally daily administering a urolithin such as urolithin A; claims of ‘932 are drawn to a method of treating a muscular or neuromuscular disease; mitochondrial myopathy comprising daily administering orally a urolithin such as urolithin A; claims of ‘782 are drawn to a method of increasing or maintaining mitochondrial function or treating mitochondrial–related disease; treating decrease in muscle performance comprising orally administering .
Further, the optimization of result effect parameters such the amount of active agents is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. 
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Furthermore, one of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer urolithin A once or twice per day and at least for 28 days etc. because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
Further, it would have been obvious to a person of ordinary skill in the art to administer urolithin A in the form of capsules in view of secondary reference.

 ‘932 renders obvious to administer orally a daily dosage of urolithin A as in instant claims to improve mitochondrial function or muscle disease; and said administration will improve mitochondrial function, improve muscle growth, as in instant claims, since it is the property of the compound urolithin A on administration.
‘782 renders obvious to administer orally a daily dosage of urolithin A as in instant claims for increasing or maintaining mitochondrial function or treating mitochondrial–related disease; and said administration will improve mitochondrial function, improve muscle growth, as in instant claims, since it is the property of the compound urolithin A on administration.
‘784 renders obvious to administer orally a daily dosage of urolithin A as in instant claims for treating a muscle related function; and said administration will improve improve muscle growth, as in instant claims, since it is the property of the compound urolithin A on administration.

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above, and as discussed under Rinsch et al. (US 2014/0018415, PTO-1449).


Claims 1, 3, 6, 20-21, 49, 50, 56-59, 60-67 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 111,020,373. Although the conflicting claims are not identical, they are obvious over each other. Instant claims are drawn to a method of improving mitochondrial function or improving muscle growth as in instant claim 1 comprising orally administering urolithin A or a salt thereof in an amount such as about 1000 mg/day. Claims of ‘373 are drawn to a method of improving or increasing autophagy or mitophagy in a healthy human, elderly human comprising orally administering urolithin A in an amount of 70 mg to 1050 mg. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ a daily dosage of urolithin A as in instant claims such as about 1000 mg/day because ‘373 teaches administering urolithin A in an amount of 70 mg to 1050 mg.
Further, the optimization of result effect parameters such the amount of active agents is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. 
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Furthermore, one of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer urolithin A once or twice 
‘373 renders obvious to administer orally a daily dosage of urolithin A as in instant claims to increase mitophagy or autophagy; and said administration will improve mitochondrial function, increase muscle growth as in instant claims, since it is the property of the compound urolithin A on administration.

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above, and those found below.
Applicant’s arguments have been considered, but not found persuasive. It is pointed out that US Patent No: 11,020,373 (U.S. Application No. 13/929,455) claims methods of increasing autophagy in a human comprising administering orally an effective amount of urolithin A such as an amount of 70 mg to 1050 mg. Further, the optimization of result effect parameters such the amount of active agents is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. 
Furthermore, one of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer urolithin A once or twice per day and at least for 28 days etc. because the optimization of result effect parameters 
‘373 renders obvious to administer orally a daily dosage of urolithin A as in instant claims to increase mitophagy or autophagy; and said administration will improve mitochondrial function, increase muscle growth as in instant claims, since it is the property of the compound urolithin A on administration.

Claims 1, 3, 6, 20-21, 49, 50, 56-59, 60-67 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 12-17, 19-21 of U.S. Patent No. 10,988,453 in view of Rinsch et al. (US 2014/0018415, PTO-1449); Claims 1, 3, 6, 20-21, 49, 50, 56-59, 60-67 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5-11, 13-15 of U.S. Patent No. 11,166,972, in view of Rinsch et al. (US 2014/0018415, PTO-1449). Instant claims are drawn to a method of improving mitochondrial function or improving muscle growth as in instant claim 1 comprising orally administering urolithin A or a salt thereof in an amount such as about 1000 mg/day, over a period of at least 28 days. Claims of ‘453 are drawn to a method of enhancing muscle performance comprising administering a composition comprising a source of protein, and urolithin A; claims of ‘972 are drawn to a method of treating a mitochondrial disease, increasing muscle growth comprising administering a composition comprising nicotinamide riboside, and urolithin A. Instant claims are obvious over claims of ‘453, and ‘972, in view of secondary reference Rinsch et al. ‘415, as discussed above under 103.

Further, the optimization of result effect parameters such the amount of active agents is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. 
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Further, it would have been obvious to a person of ordinary skill in the art to administer urolithin A in the form of capsules in view of secondary reference.
Furthermore, one of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer urolithin A once or twice per day and for at least for 28 days etc. because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.

‘972 in view of secondary reference renders obvious to administer orally a daily dosage of urolithin A as in instant claims to improve mitochondrial function or muscle disease; and said administration will improve mitochondrial function, improve muscle growth, as in instant claims, since it is the property of the compound urolithin A on administration.


Claims 1, 3, 6, 20-21, 49, 50, 56-59, 60-67 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 114-116, 118-120, 127-130, 132-133 of U.S. Application No. 17/324,490, in view of Rinsch et al. (US 2014/0018415, PTO-1449); Claims 1, 3, 6, 20-21, 23, 49, 50, 56-59, 60-67 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 114-117, 119-126 of U.S. Application No. 16/983,367, in view of Rinsch et al. (US 2014/0018415, PTO-1449); Claims 1, 3, 6, 20-21, 50, 56-59, 60-67 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 25, 26, 27, 30-35 of U.S. Application No. 16/901,182 in view of Rinsch et al. (US 2014/0018415, PTO-1449). Instant claims are drawn to a method of improving mitochondrial function or improving muscle growth as in instant claim 1 comprising orally administering urolithin A or a salt thereof in an amount such as about 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ a daily dosage of urolithin A as in instant claims such as about 1000 mg/day because Rinsch et al. teaches that urolithin can be administered at a dose of 9.0 mg/kg/day….18 mg/kg/day, and the dosage of drug to be administered is likely to depend on such variables as the type and extent of the disorder, the overall health status of the particular subject, the specific compound being administered.
Further, the optimization of result effect parameters such the amount of active agents is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. 
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).

Furthermore, one of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer urolithin A once or twice per day and for at least for 28 days etc. because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
‘490 in view of secondary reference renders obvious to administer orally a daily dosage of urolithin A as in instant claims to improve muscle performance; and said administration will improve mitochondrial function, improve muscle growth, as in instant claims, since it is the property of the compound urolithin A on administration.
‘367 in view of secondary reference renders obvious to administer orally a daily dosage of urolithin A as in instant claims to autophagy; and said administration will improve mitochondrial function, improve muscle growth, as in instant claims, since it is the property of the compound urolithin A on administration.
‘182 in view of secondary reference renders obvious to administer orally a daily dosage of urolithin A as in instant claims to improve muscle performance; and said administration will improve mitochondrial function, improve muscle growth, as in instant claims, since it is the property of the compound urolithin A on administration.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ a daily dosage of urolithin A as in instant claims such as about 1000 mg/day because Rinsch et al. teaches that urolithin can be administered at a dose of 9.0 mg/kg/day….18 mg/kg/day, and the dosage of drug to be administered is likely to depend on such variables as the type and extent of the disorder, the overall health status of the particular subject, the specific compound being administered.

Further, the optimization of result effect parameters such the amount of active agents is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. 

Further, it would have been obvious to a person of ordinary skill in the art to administer urolithin A in the form of capsules in view of secondary references.
Furthermore, one of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer urolithin A once or twice per day and for at least for 28 days etc. because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
 ‘392 in view of secondary reference renders obvious to administer orally a daily dosage of urolithin A as in instant claims to increase mitochondrial function; and said administration will improve muscle growth, as in instant claims, since it is the property of the compound urolithin A on administration.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Prior Art Made of Record:
US 20120164243………claim 54, method of enhancing muscle performance comprising administering urolithin or US 2016/0213641, method of treating muscular disease comprising administering urolithin A or WO 2012/088519/used...improving mitochondrial function, muscle performance....urolithin A..PTO-1449 see claim 54

CN103442594...PTO-1449…urolithin A...improve muscle mass, muscle performance etc.
WO2017036993A1…Urolithin A for muscle growth.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627